Opinion by
Johnson, J.
It was stipulated that the merchandise consists of salted beef the same in all material respects and imported in the same condition as the merchandise the subject of Abstract 58200. In view of the stipulation and on authority of the decision cited, it was held that as to the salted beef imported prior to December 1, 1951, duty was assessable upon the basis of the net weight of the beef, as returned by the collector, less 1.5 pounds of salt, liquids, drippings, and other materials per 100 pounds, and on the salted beef imported after said date, upon the basis of the net weight, as returned by the collector, less 2,4 pounds of salt, liquids, drippings, and other materials per 100 pounds.